Exhibit 10.2

 

 

AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amendment No. 1 to the Executive Employment Agreement (“Amendment
Agreement”) is entered into as of March 14, 2017 (the “Effective Date”) by and
between OmniComm Systems, Inc. (the “Company”) and Randall G. Smith (the
“Executive”).

 

WHEREAS, the Company and Executive entered into an Employment Agreement dated
September 1, 2004 (“Employment Agreement”), and

 

WHEREAS, the Company and Executive desire to amend the terms of the Employment
Agreement as described herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, which are
incorporated in this Amendment Agreement as if fully set forth below, and the
mutual covenants and agreements contained herein, the parties hereto agree as
follows:

 

 

1.

Section 3(e) of the Employment Agreement is hereby amended as follows (i)
deleting the first sentence and replacing said sentence to read as follows:” The
Executive shall also be entitled to severance pay equal to twelve (12) months’
salary and benefits in the event of termination by the Company for any reason
other than commission of a felony or a crime involving moral turpitude relating
to services provided to the Company, or termination by the Company pursuant to
Paragraph 2(c).”

 

 

2.

Except as expressly provided in this Amendment Agreement, other terms,
conditions and provisions of the Employment Agreement shall continue in full
force and effect as provided therein.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment
Agreement as of the date set forth in the first paragraph above.

 

 

OmniComm Systems, Inc.  

 

 

 

 

 

 

 

 

 

 

By:

/s/ Cornelis F. Wit

 

 

 

Cornelis F. Wit, Chief Executive Officer

 

 

 

 

 

Executive

 

 

 

 

 

 

 

 

 

 

/s/ Randall G. Smith

 

 

Randall G. Smith

 

 

 

 

 

 

 

Page 1 of 1